             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00036-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                  ORDER
                                )
ALAN PETER DARCY,               )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on the Defendant’s “Motion to

Reconsider” [Doc. 55]; the Defendant’s “Supplement to Motion to

Reconsider” [Doc. 56]; the Defendant’s “Motion for Sentence Modification

and Release” [Doc. 57]; the Government’s “Consolidated Opposition to

Defendant’s Multiple Motions for Release” [Doc. 58]; the Defendant’s

“Withdrawal of Motion to Reconsider” [Doc. 60]; the Defendant’s “Motion to

File an Emergency Motion” [Doc. 61]; and the Defendant’s “Reply to

Government’s Consolidated Opposition to Defendant’s Multiple Motions for

Release” [Doc. 62].




    Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 1 of 13
I.     PROCEDURAL BACKGROUND

       In February 2018, the Defendant was convicted of one count of wire

fraud, and aiding and abetting the same, in violation of 18 U.S.C. §§ 1343

and 2. [Doc. 33]. He was sentenced to a term of 108 months’ imprisonment.

[Id.]. The Defendant is currently incarcerated at the low security Federal

Correctional Institution in Butner, North Carolina (“Butner Low”).

       On April 9, 2020, the Defendant, through counsel, moved the Court to

order his temporary release to home detention pursuant to 18 U.S.C. §

3142(i) and the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), Pub. L. No. 116-136, § 12003(b)(2) (2020).              [Doc. 53].

Noting that the discretion to release a prisoner to home confinement lies

solely with the Attorney General, see 18 U.S.C. § 3624(c)(2); 34 U.S.C. §

60541(g), the Court denied the Defendant’s motion on April 14, 2020.1 [Doc.

54].

       On April 21, 2020, the Defendant’s counsel filed a motion seeking

reconsideration of the Court’s April 14, 2020 Order. [Doc. 55]. Attached to



1The Court further noted that the Defendant’s reliance upon 18 U.S.C. § 3142(i) was
misplaced, as that statutory provision addresses only the release or detention of a
defendant pending trial, not the release of a defendant who has been convicted and
sentenced to a term of imprisonment. [Doc. 54 at 3].

                                        2



       Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 2 of 13
counsel’s motion is a motion entitled “Emergency Motion” apparently drafted

by the Defendant himself, asserting Eighth Amendment claims arising from

prison officials’ alleged failure to protect him from the risk of contracting

COVID-19. [Doc. 55-1]. On April 22, 2020, counsel filed a supplement to

the motion for reconsideration, citing a newspaper article and email

communications from the Bureau of Prisons (“BOP”) regarding the cases of

COVID-19 within the Butner Correctional Complex.2 [Doc. 56]. Five days

later, on April 27, 2020, counsel filed a motion for a reduction in the

Defendant’s sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 57].

         On April 28, 2020, the Government filed a consolidated opposition to

the Defendant’s various motions. [Doc. 58]. Thereafter, the Defendant’s

counsel sought an extension of time to file a reply to the Government’s

opposition. [Doc. 59]. The Court granted counsel’s motion, extending the

time for filing a reply until May 13, 2020. [Text-Only Order entered May 1,

2020].

         On May 13, 2020, counsel filed a notice of withdrawal of both the

Motion to Reconsider and the Supplement to Motion to Reconsider. [Doc.

60].     Additionally, counsel filed a motion, asking the Court to give the


2   Counsel, however, did not attach the cited documents to the Supplement.

                                            3



        Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 3 of 13
Defendant “21 days within which to file an emergency motion generally

consistent with the exhibit attached to the motion to reconsider.” [Doc. 61 at

1].   Finally, counsel filed a reply to the Government’s consolidated

opposition. [Doc. 62].

II.   DISCUSSION

      A.    Defendant’s Motion for a Reduction in Sentence

      With the withdrawal of the Motion to Reconsider and the Supplement

thereto, the only motion for release remaining for the Court to consider is the

Defendant’s Motion for Sentence Modification and Release, which was filed

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 57]. In this motion, the

Defendant seeks a compassionate release in light of his chronic health

conditions and the ongoing COVID-19 pandemic. He further contends that

exhaustion of his administrative remedies with respect to his request for

compassionate release would be futile because “he would suffer severe

consequences, even death, were he to contract that virus.” [See id. at 3].

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to


                                      4



      Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 4 of 13
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).3

      While some courts have waived the exhaustion requirement for

compassionate release motions in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to


3   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           5



     Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 5 of 13
grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.4 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.




4Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp.

                                       6



     Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 6 of 13
Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.

Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Carver, -- F. Supp. 3d --, 2020 WL

1604968, at *1 (E.D. Wash. Apr. 1, 2020); United States v. Clark, No. 17-85-

SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v.

Oliver, No. JKB-16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020);

United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900,

at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Cohen, No. 19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24,


                                     7



    Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 7 of 13
2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

at *3 (D. Conn. Mar. 19, 2020). The Court agrees with Raia and the cases

cited above and therefore joins these courts in holding that the mere

existence of the COVID-19 pandemic and the Defendant’s potential

susceptibility to that illness due to pre-existing health conditions does not

render the exhaustion of administrative remedies futile.

      In his reply brief, the Defendant shifts his argument to assert that he,

in fact, has exhausted his administrative remedies with respect to his request

for a sentence reduction.      In support of this contention, he attaches

communications between BOP officials and defense counsel, as well as a

letter from defense counsel to Attorney General William Barr. [See Docs.

62, 62-1, 62-2, 62-3]. All of these communications, however, relate to the

Defendant’s request for a release to home confinement under the CARES

Act, not to a request for compassionate release pursuant to §

3582(c)(1)(A)(i). There is nothing in the record before this Court to indicate

that the Defendant has submitted a request for compassionate release to the

warden of his Bureau of Prisons facility or that he has otherwise exhausted

his administrative remedies with respect to BOP’s failure to bring such a

motion on his behalf.


                                      8



     Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 8 of 13
      Even if defense counsel’s cited communications with the BOP could

be construed as a full exhaustion of his administrative remedies regarding

his request for compassionate release, the Defendant’s motion must still be

denied.    A reduction under § 3582(c)(1)(A) must be consistent with

applicable policy statements issued by the United States Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). Sentencing Guidelines § 1B1.13

is   the   Sentencing   Commission’s     policy   statement   applicable    to

compassionate release reductions.        See U.S.S.G. § 1B1.13.            The

commentary to § 1B1.13 provides the following specific and limited grounds

for release under § 3582(c)(1)(A): (1) a terminal illness; or (2) a serious

physical or medical condition, a serious functional or cognitive impairment,

or deteriorating physical or mental health because of the aging process that

“substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). A defendant’s age

may also warrant compassionate release if (1) the defendant is at least 65

years old, (2) is experiencing a serious deterioration in physical or mental

health because of the aging process, and (3) has served at least 10 years or




                                     9



     Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 9 of 13
75% of his term of imprisonment, whichever is less. Id., § 1B1.13 cmt.

n.1(B).

       Here, the Defendant asserts that he is in excess of 80 years of age;

that he has a history of heart issues, including a history of heart attacks and

congestive heart failure; that he is nearly blind because of macular

degeneration; that he experiences chronic pain; that he has a history of

transient ischemic attacks; that he experiences severe bursitis in his right

shoulder; and that he has a history of respiratory issues, including bronchitis

and COPD. The Defendant has not shown, however, that any of these

physical maladies “substantially diminish” his ability to provide self-care

within the correctional facility at which he is housed.                 He also has not

asserted that any of his conditions are terminal, or that they are untreatable

in the Bureau of Prisons. While the Defendant is over the age of 65,5 he not

established that he has experienced a “serious deterioration” of his health

due to the ageing process.6 Finally, the mere fact that the Defendant faces


5It is noted, however, that the Defendant filed his initial motion in this series only 13 days
after beginning the service of his 108 month sentence.

6 The Court notes that during the time period in which the Defendant has suffered these
various health issues is the period in which he engaged in a scheme to defraud victims
of more than $800,000 by inducing them to invest in a variety of bogus financial
instruments and products, including among other things, fraudulent “cash flow contracts,”
“Joint Participation Agreements” and leased “Bank Guarantees” through Sceptre LLC,

                                             10



     Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 10 of 13
a potential risk of contracting COVID-19 is not sufficient to justify his release.

See Raia, 954 F.3d at 597 ( “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's

statutory role, and its extensive and professional efforts to curtail the virus's

spread”).

      For all these reasons, the Defendant’s motion for a sentence reduction

under 18 U.S.C. § 3582(c)(1)(A) is denied.

      B.     Defendant’s Motion to File an Emergency Motion

      With the Motion to Reconsider withdrawn, defense counsel moves the

Court to give the Defendant “21 days within which to file an emergency

motion generally consistent with the exhibit attached to the motion to

reconsider.” [Doc. 61 at 1]. To the extent that counsel is seeking the

extension of a deadline within which to file such a motion, such request must

be denied as no such deadline exists.             Further, to the extent that the

Defendant is seeking to challenge the conditions of his confinement, the

Defendant is advised that any such claims must be brought in a civil action.



Mission 1, LLC and related entities controlled by the Defendant. [See Doc. 25: PSR at ¶
4].

                                          11



    Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 11 of 13
He cannot challenge the conditions of his confinement through a motion in

his criminal case. See United States v. Carmichael, 343 F.3d 756, 760-61

(5th Cir. 2003); United States v. McConneyhead, 2 F. App’x 330, 331 (4th

Cir. 2001); United States v. Andrews, No. 1:12-cr-100, 2014 WL 1379683,

at *3 (N.D. W. Va. Apr. 8, 2014). For all these reasons, the “Motion to File

an Emergency Motion” must be denied.



                                 ORDER

      IT IS, THEREFORE, ORDERED that:

      (1)   The Defendant’s “Motion to Reconsider” [Doc. 55] and the

Defendant’s “Supplement to Motion to Reconsider” [Doc. 56] are deemed

WITHDRAWN;

      (2)   The Defendant’s “Motion for Sentence Modification and Release”

[Doc. 57] is DENIED WITHOUT PREJUDICE to refiling after the Defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the Defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the Defendant’s facility,

whichever is earlier; and




                                      12



    Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 12 of 13
    (3)   The Defendant’s “Motion to File an Emergency Motion” [Doc. 61]

is DENIED AS MOOT.

    IT IS SO ORDERED.
                             Signed: May 21, 2020




                                     13



   Case 1:17-cr-00036-MR-WCM Document 64 Filed 05/21/20 Page 13 of 13
